Title: Joseph Delaplaine to Thomas Jefferson, 13 November 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
            Philadelphia November 13h 1816.
          
          Upwards of a week ago your R No of the Repository was sent by the Mail. I shall be glad to hear, if it is not giving you too much trouble, whether You have received it in a perfect state of preservation.—
          I am happy to inform you that the President has given me his opinion of the work. He also has done me the honour to send, in his own hand writing, the facts of his life.—
          My work is not, neither shall it be, while I am its proprietor, a party work. Politics ought not, neither shall they enter into it. What can be fairer than this? Democrat & Federalist, all share alike.
          
            I am Dr sir  with the highest respect & esteem  your obedt & most huml st
          
          Joseph Delaplaine
        